                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

                                                       :     MOTION TO VACATE
             GEORGE BORBAS,                            :     28 U.S.C. § 2255
                 Movant,                               :
                                                       :     CRIMINAL INDICTMENT NO.
                   v.                                  :     1:13-CR-0025-SCJ-JFK-6
                                                       :
             UNITED STATES OF AMERICA,                 :     CIVIL FILE NO.
                 Respondent.                           :     1:16-CV-4782-SCJ-JFK

                                                   ORDER

                   Presently before the Court is the Magistrate Judge’s Report and

             Recommendation (R&R) recommending that the instant motion to vacate brought

             pursuant to 28 U.S.C. § 2255 be denied. [Doc. 392]. Movant has filed his objections

             in response to the R&R. [Doc. 394].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de novo

             basis and any non-objected portion under a “clearly erroneous” standard.

                   In her extensive and well-reasoned R&R, the Magistrate Judge recommends that

             Movant’s § 2255 motion be denied because he has failed to demonstrate that he is

             entitled to relief. Movant pleaded guilty to one count of participating in a conspiracy



AO 72A
(Rev.8/82)
             to distribute a controlled substance under 21 U.S.C. § 846, and this Court sentenced

             him to seventy months confinement and four years of supervised release. In his § 2255

             motion, he raises several claims of ineffective assistance of counsel and one claim that

             his sentence is illegal because he did not receive full credit under the Sentencing

             Guidelines for acceptance of responsibility or substantial assistance.

                   The Magistrate Judge appointed counsel for Movant and held an evidentiary

             hearing at which both Movant and his trial counsel testified. After a round of post-

             hearing briefs, the Magistrate Judge concluded that Movant had failed to demonstrate

             that his trial counsel was ineffective. Specifically, the Magistrate Judge concluded that

             (1) Movant had failed to establish that he was entitled to a reduction for his minor role

             in the conspiracy and, as a result, his trial counsel was not ineffective for failing to

             argue for that reduction; (2) based on the Magistrate Judge’s credibility determination,

             Movant did not establish that he had asked trial counsel to file an appeal on his behalf;

             (3) Movant had no constitutional right to counsel during his presentence interview; (4)

             Movant failed to demonstrate either prong of the ineffective assistance analysis with

             respect to his claim that trial counsel failed to challenge the amount of drugs attributed

             to him for sentencing; (5) Movant’s claim of an illegal sentence is entirely contradicted

             by the record; and (6) Movant could not establish his claim of ineffective assistance

             in failing to successfully argue for reductions under the Guidelines for substantial


                                                         2

AO 72A
(Rev.8/82)
             assistance and acceptance of responsibility because Movant could not establish that he

             was entitled to those reductions.

                   In his objections, Movant merely offers conclusory statements that the

             Magistrate Judge erred without even attempting to explain how the error or errors

             occurred. Having reviewed the R&R in light of Movant’s objections, this Court holds

             that the Magistrate Judge’s findings and conclusions are correct.

                   Accordingly, the R&R, [Doc. 392], is hereby ADOPTED as the order of this

             Court, and the pending § 2255 motion is DENIED. The Clerk is DIRECTED to close

             Civil Action Number 1:16-CV-4782-SCJ.

                   This Court further agrees with the Magistrate Judge that Movant has failed to

             raise any claim of arguable merit, and a Certificate of Appealability is DENIED

             pursuant to 28 U.S.C. § 2253(c)(2).

                   IT IS SO ORDERED, this 14th day of November, 2018.



                                                    s/Steve C. Jones
                                                    STEVE C. JONES
                                                    UNITED STATES DISTRICT JUDGE




                                                       3

AO 72A
(Rev.8/82)
